 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA, }
} Case No. 2:17-er-00142-JAD-VCEF
Plaintiff, )
} ORDER TEMPORARILY
VS. } UNSEALING AUDIO RECORDINGS
)
)
)
)
}

 

BRIAN KEITH WRIGHT,

Defendant.

 

Alyssa Bell, Esq., filed a Designation of Transcripts
(Doc. 202). Of the transcripts requested, the following
docket numbers are proceedings that are either sealed or
contain a sealed portion: Docket Nos. 21, 27, 46, and 63.

The transcripts are to be prepared by AMBER McCLANE, Certified
Court Transcriber.

IT IS THE ORDER OF THE COURT that the sealed audio
recordings shall be unsealed for the limited purpose of
preparing the transcripts by AMBER McCLANE and providing
copies of the transcripts to Alyssa Bell, Esq., as requested.

IT IS FURTHER ORDERED that the audio recordings shall
thereafter be resealed and certified copies of the transcripts
be delivered to the Clerk pursuant to 28 U.S.C. § 753({b) and
remain sealed until further order cf this Court.

IT IS FURTHER ORDERED that the receiving party shall not
disclose the sealed contents of the transcripts of the
proceedings to anyone other than the representatives of the
parties directly concerned with this case.

ne

DATED this day of , 2020

ORs

JE R A. DORSE
United St District urt Judge

 

 
